Order entered July 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00878-CR

                              MARIO LOPEZ JUCUP, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-55339-R

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel April Smith to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.

Smith to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by OCTOBER 1, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official

court reporter, 265th Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

April Smith; and Michael Casillas.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Mario Jucup,

TDCJ No. 1870734, Holliday Unit, 295 I.H. 45 North, Huntsville, Texas 77320-8443.



                                                 /s/     LANA MYERS
                                                         JUSTICE